Title: From George Washington to Nicholas Simon van Winter and Lucretia Wilhelmina van Winter, 8 January 1788
From: Washington, George
To: Van Winter, Nicholas Simon,Van Winter, Lucretia Wilhelmina



[Mount Vernon 8th Jany 1788]

I have recd your letter of the 26th of Feby accompanied by a Poem entitled Germanicus. I consider your sending the latter to me as a mark of polite attention which merits my warmest acknowledgment, and I beg you to accept my thanks for that, as well as for the many obliging expressions in your letter.
The Muses have always been revered in every age, & in all Countries where letters & civilization have made any progress. As they tend to alleviate the misfortunes, and soften the sorrows

of life, they will ever be respected by the humane & virtuous. I am Yr most obedt Hble Servt

Go: Washington

